Citation Nr: 1217737	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a sleep disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.  

This matter was previously before the Board in January 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  

The  issue of entitlement to service connection for teeth grinding (bruxism) has been raised by the record (See October 2009 VA record), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2010 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the existence and etiology of any sleep disability.  The Veteran was afforded a VA examination in November 2011.  The November 2011 VA examination report reflects that the Veteran reported that he has nightmares related to his posttraumatic stress disorder (PTSD) and that he is on medication for them.  At the time of its January 2010 remand, the Board noted that the Veteran was not service connected for PTSD.  By a rating decision, dated in September 2010, the RO granted the Veteran service connection for PTSD with an evaluation of 10 percent disabling.  

When a Veteran's sleep disturbances and nightmares are "part and parcel" of a service-connected PTSD, a separate rating for a sleep disability is not warranted.  Brady v. Brown, 4 Vet .App. 203, 206 (1993) (noting that a claimant may not be rated more than once for the same symptomatology because it "would overcompensate a claimant for the actual impairment of his earning capacity" and would constitute the pyramiding of disability ratings, which is prohibited by 38 C.F.R. § 4.14).  In this regard, the Board notes that the RO evaluated the Veteran's PTSD as 10 percent disabling, rather than 30 percent disabling, which would encompass symptoms such as chronic sleep impairment.  The RO's September 2010 rating decision was based, in part, on an August 30, 2010 VA examination report.  The report is not associated with the claims file, to include electronically.  The Board finds that it would be useful for the August 2010 VA examination report to be associated with the claims file so that the Board has sufficient evidence as to whether the Veteran's claimed sleep disturbance is a symptom of his PTSD or a separate disability.  

The November 2011 VA examination report reflects that the Veteran reported having had a sleep study performed at the Borgess Medical Center in Kalamazoo "a long time back".  The Veteran reported that he did not know the results of the study.  Records from the sleep study are not associated with the claims file and the Veteran has not provided VA with a VA Form 21-41-42.  The Board finds that any such records may be useful in adjudicating the Veteran's claim and VA should attempt to obtain them if the Veteran provides proper authorization.  

The November 2011 VA examiner opined that the Veteran does not have any findings, signs, or symptoms attributable to sleep apnea; however, the examiner also stated that the Veteran's sleep apnea impacts his ability to work because he feels tired during the day and takes naps at night.  The Board acknowledges that the Veteran's accredited representative has stated that the Veteran is not claiming entitlement to service connection for sleep apnea.  Nevertheless, the Board finds that the VA examiner should clarify his statement with regard to whether the Veteran as sleep apnea.

Finally, the Board notes that VA has not provided the Veteran with notice of the criteria for an effective date and disability rating in the event that service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that such notice should be provided to the Veteran by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran, and his representative, VCAA notice for the issue on appeal consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for sleep complaints, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified providers to include a sleep study done at Borgess Medical Center, Kalamazoo, Michigan.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The RO must also associate with the claims file the August 30, 2010 VA examination report for PTSD.  

3.  Request the November 2011 VA examiner to reconcile his opinion that the Veteran does not have any findings, signs, or symptoms attributable to sleep apnea with his statement that the Veteran's sleep apnea impacts his ability to work because he feels tired during the day and takes naps at night.  

4.  If an opinion as to the Veteran's sleep disruptions, if any, is not included in the August 2010 VA examination report, request the August 2010 VA examiner to opine as to whether the Veteran has a sleep disability, separate from his service-connected PTSD, or whether it is a symptom of his PTSD, and if so, to explain the extent of the sleep disability.

If the November 2011 and/or August 2010 VA examiners are not available, or if an examiner determines that another VA examiner is necessary to render an adequate opinion, schedule the Veteran for such an examination(s).

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal with consideration of any newly received documents.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


